Citation Nr: 0943703	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the spine.

2.  Entitlement to service connection for a kidney disorder, 
also claimed as voiding dysfunction secondary to a service-
connected history of epididymitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, characterized as a skin tumor, to include as 
due to exposure to an herbicide agent. 

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to a service-connected 
history of epididymitis.
 

7.  Entitlement to service connection for hearing loss. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from November 2005 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) which denied the benefits 
sought on appeal.  

The Board notes with respect to the Veteran's claim for 
service connection for a kidney disorder, that the Veteran is 
now claiming that his kidney disorder is manifested by a 
voiding dysfunction secondary to a service-connected history 
of epididymitis.  Although the RO characterized the issue as 
a new and material evidence claim, the Veteran's claim was 
not previously adjudicated on the basis of secondary service 
connection.  Therefore, the Board has recharacterized the 
issue on appeal as entitlement to service connection for a 
kidney disorder, also claimed as voiding dysfunction 
secondary to a service-connected history of epididymitis.

The issues of entitlement to service connection for 
degenerative joint disease of the spine; a kidney disorder, 
also claimed as voiding dysfunction secondary to a service-
connected history of epididymitis; PTSD; erectile dysfunction 
to include as secondary to a service-connected history of 
epididymitis; and hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO previously 
considered and denied claims for service connection for 
degenerative joint disease of the spine and skin tumors.  

2.  Evidence received since the November 1991 rating decision 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for degenerative disc disease of 
the spine.  

3.  Evidence received since the November 1991 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for a skin 
disorder, characterized as a skin tumor, to include as due to 
exposure to an herbicide agent.  

4.  On May 21, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant and his authorized representative, that a 
withdrawal of his appeal on the issue of entitlement to 
service connection for hepatitis C is requested.




CONCLUSIONS OF LAW

1.  The November 1991 rating decision which denied service 
connection for degenerative joint disease of the spine and 
skin tumors is final. 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  Evidence received subsequent to the November 1991 rating 
decision with respect to degenerative joint disease of the 
spine is new and material; the claim for service connection 
for degenerative joint disease of the spine is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2009).

3.  Evidence received subsequent to the November 1991 rating 
decision with respect to a skin disability is not new and 
material; the claim for service connection for a skin 
disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2009).

4.  The criteria for withdrawal of an appeal on the issue of 
entitlement to service connection for hepatitis C by the 
appellant or his or her authorized representative have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a June 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The June 2006 letter 
also provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The June 2006 VCAA 
notice letter provided the Veteran with an explanation of the 
meaning of both "new" and "material" evidence and provided 
notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

The Veteran's service treatment records, service personnel 
records, VA and private treatment records, Social Security 
Administration (SSA) records, VA examinations, and a Board 
hearing transcript have been associated with the claims file.  
Although a VA examination was not conducted with respect to 
the Veteran's new and material evidence claims, VA is not 
required to obtain an examination for a claim to reopen a 
finally decided decision.  38 C.F.R. § 3.159(c).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  New and Material Evidence

The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2009).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The RO denied service connection for degenerative joint 
disease of the spine in prior November 1980 and February 1982 
rating decisions.  The RO denied service connection for 
degenerative joint disease of the spine and skin tumors in an 
unappealed November 1991 rating decision.  In the November 
1991 rating decision, the RO found that the Veteran had not 
presented new and material evidence showing that degenerative 
joint disease was either incurred or aggravated in military 
service.  The RO denied service connection for skin tumors as 
these disabilities were not shown in service.  Therefore, new 
and material evidence in this case must show current 
degenerative joint disease of the spine and a current skin 
disability were incurred or aggravated in service. 

Evidence received subsequent to the November 1991 rating 
decision pertaining to the Veteran's claims includes VA 
treatment records dated in 1995 and from 2005 and 2007, SSA 
medical records, and a May 2009 Board hearing transcript.  
This evidence is new in that it has not been previously 
submitted.  The Board, however, must also determine whether 
such new evidence is also material to the issues on appeal.

Degenerative Joint Disease of the Spine 

The Veteran reported during his May 2009 Board hearing that 
he sustained an injury to the neck in service when he was 
pushed off a truck.  He additionally reported that he was 
treated at the Roseburg VA Medical Center in the 1980s.  He 
reported that he had evidence of degenerative joint disease 
at that time, which was related to past trauma.  SSA medical 
records show that the Veteran sustained an injury to the back 
in 1992, but medical records note that the Veteran had 
degenerative disc disease prior to the 1992 injury.  Medical 
evidence associated with the record prior to the November 
1991 rating decision indicates that the Veteran had a 
cervical spine disability since the 1980s.  New evidence 
establishes a lay account of an in-service injury, and 
includes records which suggest a link between degenerative 
joint disease and a prior trauma.  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim. Accordingly, the Board 
finds that the Veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for degenerative joint disease of the 
spine.

As explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
Veteran's claim for service connection for degenerative joint 
disease of the spine.

Skin Disability

During the Veteran's Board hearing, he reported that he was 
treated for a skin disorder, characterized as skin tumors, 
which developed approximately one year after his separation 
from service.  He reported that he was treated at the 
Roseburg VA Medical Center for skin tumors starting around 
1979.  VA treatment records dated in 2006 show that the 
Veteran was treated in dermatology for skin tags or flesh 
colored pedunculated papules and keratotic papules.

As noted above, the RO previously denied service connection 
for skin tumors as this disability was not shown in service.  
The Board finds that the new evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
New evidence of record does not establish the presence of a 
skin disability in service.  The Veteran reported that his 
"skin tumors" did not develop until after his separation 
from service.  Further, the Veteran has not submitted any 
evidence which links a current skin disability to service.  
The Veteran's skin tags or papules are not shown to be due to 
exposure to an herbicide agent in service and are not subject 
to presumptive service connection.  Accordingly, the Board 
finds that the Veteran has not submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a skin disability. 

2.  Hepatitis C

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
on the issue of entitlement to service connection for 
hepatitis C and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on the 
issue of entitlement to service connection for hepatitis C 
and it is dismissed.

C.  Conclusion

The November 1991 rating decision, which denied service 
connection for degenerative joint disease of the spine and 
skin tumors is final.  Recently received evidence with 
respect to degenerative joint disease of the spine is new and 
material.  The Veteran's claim of entitlement to service 
connection for degenerative joint disease of the spine is 
reopened.  

The Veteran has not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a skin disability.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.

The appeal of service connection for hepatitis C is 
dismissed.


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of the spine is reopened, and to 
this extent only, the appeal is granted.

The appeal to reopen the claim of entitlement to service 
connection for a skin disorder is denied.

The appeal of the issue of entitlement to service connection 
for hepatitis C is dismissed.


REMAND

1.  Degenerative Joint Disease of the Spine and a Kidney 
Disorder Secondary to Service-connected Epididymitis

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During a May 2009 Board hearing, the Veteran reported that he 
was treated at the Roseburg VA Medical Center in Roseburg, 
Oregon beginning in the 1970s or 1980s for an old neck or 
cervical spine injury and voiding dysfunction.  Although the 
record contains VA examination reports from the 1980s and it 
appears that in the remote past, VA unsuccessfully attempted 
to obtain medical records from the Portland, Oregon VA 
medical facility, a specific attempt should be made to obtain 
records from the Roseburg VA Medical Center.  In a case of 
records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Id.  

The RO should try to obtain any outstanding VA medical 
records and associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")  

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

The Veteran reported that he hurt his neck in service when he 
was pushed off the side of a truck.  He reported that he did 
not seek treatment at that time.  The Veteran reported that 
when he was first seen for neck pain at the Roseburg VA 
Medical Center in 1979 or 1980.  He reported that he was told 
at that time that he had degenerative bone disease secondary 
to an old injury.  

The Veteran contends that he has current kidney disorder 
manifested by voiding dysfunction is secondary to his 
service-connected history of epididymitis.  The Board notes 
that service treatment records also reflect a diagnosis of 
urethritis in service. 

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to address the etiology of his claimed 
degenerative joint disease of the spine and kidney disorder 
manifested by voiding dysfunction, claimed as secondary to 
service-connected epididymitis.  

2.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

The Veteran's DD 214 and personnel records show that the 
Veteran served as an ammunition renovator specialist and 
ammunition storage specialist as well as an HV truck driver 
while stationed in Vietnam from September 1968 to September 
1969.  The Veteran is not shown to be a combat Veteran; 
therefore, the record must contain service records or other 
evidence to corroborate the Veteran's statements.  See Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996).

The Veteran identified various stressful incidents during a 
May 2009 Board hearing.  The Veteran reported coming under 
fire while guarding an ammunition dump sometime between 
October 1968 and December 1968 while stationed with the 4th 
Infantry Division in Ban Me Thuot, Vietnam.  The Veteran 
reported that he was later assigned to the 25th Infantry 
Division in Cam Ranh Bay.  He reported that he was in a truck 
with two other men when they ran over four villagers with 
their truck, killing them.  He reported that this incident 
occurred around March 1969.  The Veteran reported that he 
came under fire at Nui Ba Den Mountain while he was assigned 
with the 25th Infantry Division.  He also reported in a 
January 2007 statement, that while assigned to the 25th 
Infantry Division, they sustained rocket and mortar attacks 
every night. 

In light of the Veteran's current diagnosis of PTSD shown on 
VA treatment records, the Board finds that a remand is 
necessary for verification of the Veteran's stressors with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  Personnel records show that the Veteran assigned to 
175th Ordinance Detachment from September 1968 to June 1969.  
He was later transferred to Company D, 2nd Battalion, 22nd 
Infantry, 25th Infantry Division in June 1969.  The RO/AMC 
should attempt to verify with the JSRRC the whether the 
Veteran was also stationed with the 4th Infantry Division.  
The RO/AMC should attempt to verify whether any of the 
Veteran's units came under attack.  The RO/AMC should take 
any additional development as deemed necessary. 

The Board notes that in an October 2004 statement, the 
Veteran indicated that he received a Purple Heart while 
stationed in Vietnam.  This is not shown on the Veteran's 
Form DD-214 or in his personnel records.  The RO/AMC should 
attempt to verify whether the Veteran qualified for any 
additional medals or combat awards on remand.  

If the evidence shows that the Veteran has a verified 
stressor or if evidence otherwise shows that the Veteran 
engaged in combat with the enemy, the RO should schedule the 
Veteran for a VA examination to clarify if the Veteran has a 
DSM-IV diagnosis of PTSD which is related to a verified 
stressor.   

3.  Erectile Dysfunction

Service treatment records show that the Veteran was seen for 
a penile lesion in service.  He was also seen with complaints 
of frequent infection and trouble with the foreskin of the 
penis in service.  The Veteran had requested a circumcision.  

The Veteran was afforded a VA examination in February 2007 to 
address his claimed erectile dysfunction.  Although the VA 
examiner opined that the Veteran's erectile dysfunction was 
not secondary to his history of epididymitis, indicating that 
it was instead related to his current medications, the 
examination report shows that the claims file was not 
available for review, and the VA examiner did not address 
findings in the service treatment records.  Therefore, the 
Board finds that a remand for a supplemental VA opinion is 
necessary to address the issue of direct service connection.

4.  Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2009).  
Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, even though disabling hearing loss may not 
be demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  In addition, the threshold for normal 
hearing is from zero to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  Id.  
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran was afforded a VA examination to evaluate his 
claimed hearing loss in December 2006.  The VA examiner noted 
that the Veteran's in-service hearing evaluations 
demonstrated normal hearing.  He stated, based on 
audiological results, that the Veteran's hearing loss was 
related to transient middle ear pathology and was referred 
for a follow up with an ear, nose, and throat (ENT) 
specialist.  A March 2007 ENT examination reflects hearing 
loss consistent with fluid in the middle ear.  However, the 
December 2006 VA examiner did not discuss findings in service 
treatment records which indicated a decrease in hearing 
sensitivity from the time of the Veteran's March 1968 
enlistment examination to his January 1971 separation 
examination.  The Board notes that it appears that the 
Veteran's hearing may not have been tested at the time of a 
second February 1971 separation examination.  

Because the December 2006 VA examination report did not 
adequately address findings in the service treatment records, 
the Board finds that a remand for a new VA examination is 
necessary to determine if the Veteran has current, chronic 
hearing loss related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all 
outstanding treatment records from the 
Roseburg VA Medical Center in Roseburg, 
Oregon dated in the 1970s and 1980s, and 
should associate them with the claims 
file.  If the search for such records has 
negative results, the RO should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

2.  After all outstanding VA treatment 
records have been associated with the 
claims file, the Veteran should be 
afforded a VA orthopedic examination to 
determine if he has current degenerative 
joint disease of any segment of the spine 
etiologically related to service.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

The examiner should list all current low 
back diagnoses manifested by the Veteran.  
For each such diagnosis, the examiner 
should render an opinion as to whether 
any currently diagnosed disorder is at 
least as likely as not related to the 
Veteran's military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner should address the 
Veteran's statements regarding a neck 
injury in service, and symptoms after 
service, noting that the Veteran is 
competent to report symptoms that he 
experienced.  

3.  After all outstanding VA treatment 
records have been associated with the 
claims file, the Veteran should be 
afforded a VA examination within the 
appropriate specialty to determine if 
he has current voiding dysfunction 
secondary to service or to the 
Veteran's service-connected history of 
epididymitis.  The claims folder must 
be made available to the examiner for 
review before the examination.  

The examiner should render an opinion 
as to whether any currently diagnosed 
voiding dysfunction is at least as 
likely as not related to the Veteran's 
military service.

The examiner should render an opinion 
as to whether any currently diagnosed 
voiding dysfunction is at least as 
likely as not proximately due to, the 
result of, or aggravated by a service-
connected history of epididymitis.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner should specifically 
comment on findings in the service 
treatment records which reflect 
urethritis in service.  The examiner 
should also address the Veteran's 
statements regarding symptoms after 
service, noting that the Veteran is 
competent to report symptoms that he 
experienced.  

4.  The RO/AMC should refer the case to 
an appropriate VA examiner for a medical 
opinion to address the etiology of the 
Veteran's erectile dysfunction.  If the 
examiner indicates that he or she cannot 
respond to the Board's questions without 
examination of the Veteran, the Veteran 
should be afforded such.  If an 
examination is requested, all tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner 
for review before the examination.  

The examiner should render an opinion as 
to whether currently diagnosed erectile 
dysfunction is at least as likely as not 
related to the Veteran's military 
service.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner should specifically 
comment on findings in the service 
treatment records and the Veteran's 
statements regarding symptoms after 
service, noting that the Veteran is 
competent to report symptoms that he 
experienced.  

5.  The RO/AMC should contact the Veteran 
and afford him the opportunity to provide 
any additional information about the 
stressful events he claims caused his 
PTSD.  The RO/AMC should forward the 
Veteran's stressor information, to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), 7701 Telegraph 
Road, Alexandria, VA 22315- 3802, so that 
it can provide any information based on a 
review of unit or other records that 
might corroborate the stressors claimed 
by the Veteran.  The Veteran was 
stationed with 175th Ordinance Detachment 
from September 1968 to June 1969.  He was 
later transferred to Company D, 2nd 
Battalion, 22nd Infantry, 25th Infantry 
Division in June 1969.  He additionally 
reported coming under fire while 
stationed with the 4th Infantry Division 
in Ban Me Thuot between October 1968 and 
December 1968; and while stationed with 
the 25th Infantry Division sometime 
thereafter at Nui Ba Den Mountain.  The 
Veteran reported that he sustained 
nightly rocket and mortar attacks while 
with the 25th Infantry Division.  The 
Veteran also described an automobile 
accident resulting in four civilian 
deaths that occurred at Cam Ranh Bay, 
around March 1969.  The other soldiers 
involved are listed in the record.  The 
RO/AMC should also attempt to verify 
whether the Veteran qualified for any 
additional medals or combat awards, to 
include the Purple Heart.  If referral to 
JSRRC or other pertinent sources is 
unsuccessful, the RO should advise the 
Veteran to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD.  All attempts to 
obtain the records should be documented 
in the claims file.

6.  After all available evidence has 
been associated with the claims file 
and if the claimed stressors in this 
case are verified, the Veteran should 
be afforded a VA examination to address 
PTSD.  The claims folder must be made 
available to the examiner for review.  
The examiner should determine if the 
Veteran has a current diagnosis of PTSD 
based on a verified stressor.  The 
examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

7.  The RO/AMC should refer the case to 
an appropriate VA audiologist for a VA 
examination to determine if the 
Veteran's has current bilateral hearing 
loss related to service.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should review the entire claims file, 
to include audiological evaluations 
associated with service treatment 
records, and post-service treatment 
records.  The examiner should state 
whether it is at least as likely as not 
that bilateral hearing loss was 
incurred in service.  

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
The examiner should specifically 
comment on findings in the service 
treatment records which indicate a 
decrease in the Veteran's hearing 
during his period of service.

8.  The RO/AMC should review the 
evidence and determine if further 
development is warranted on the issues 
on appeal before the Board.  The RO/AMC 
should take any additional development 
as deemed necessary.

9.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


